DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 03/02/2020, with respect to 35 USC §112(b) rejections have been fully considered and are persuasive.  The 35 USC §112(b) rejections of claims 6-8 and 11-13 have been withdrawn. 

Applicant’s arguments and amendments, filed 03/02/2020, with respect to 35 USC §103 rejections over Dullweber, in view of Shin, Steckemetz, and Tjahjono have been fully considered and are persuasive.  The 35 USC §103 rejections of claims 6-8 and 11-13 have been withdrawn. 

Applicant’s arguments and amendments, filed 03/02/2020, with respect to Non-Statutory Double Patenting rejections have been fully considered and are persuasive.  The Non-Statutory Double Patenting rejections of claims 6-8 and 11-13 have been withdrawn. 

Applicant’s arguments and amendments, filed 03/02/2020, with respect to 35 USC §103 rejections over Dullweber, in view of Imoto, Steckemetz, and Tjahjono have 
The examiner agrees with applicant that the considerations and requirements for designing a front side electrode of a monofacial solar cell are different from designing the rear side electrode of a solar cell: emitter fraction affects performance differently than back surface contact, front metallization affects performance differently than back surface metallization etc.
However, given a bifacial PERC solar cell with laser contact openings / LCOs, e.g. one taught by Dullweber, the problem of alignment of finger electrodes to the desired contact regions (emitter in the cell taught by Imoto, LCOs in the cell taught by Dullweber) is a consideration for both of these solar cells, and therefore, the solution for this problem in a monofacial solar cell is applicable to a bifacial solar cell. Thus, the examiner disagrees that the electrode pattern that works in a monofacial solar cell may not necessarily work in a bifacial solar cell; in fact, Dullweber’s rear electrode has the same electrode pattern as Dullweber’s front side electrode, insofar as it has busbars and fingers, and, moreover, a similar pattern as Imoto’s front side electrode, in that it has busbars and fingers.
As noted above, the LCOs are similar to Imoto’s second diffusion regions 6, in that they are electrically connected to the finger electrodes; thus, if the finger electrodes of Imoto’s solar cell are subject to i.e. the LCOs. Therefore, if the areas contacted by Imoto’s finger electrodes can be modified to ensure connection even in the event of displacement / misalignment, Dullweber’s LCOs, which are also contacted by finger electrodes, can be modified in a similar manner to the same end.
The examiner also agrees that modifying Dullweber’s LCO may impair the electrical properties of a bifacial solar cell; this is true, but having contacts that are poorly aligned, or not aligned, also impairs the electrical properties of the solar cell. Having larger LCOs necessarily removes some of the passivation layer, and could increase recombination. Additionally, this is the same tradeoff noted by Imoto! A larger emitter fraction increases recombination, i.e. may impair the electrical properties of the cell (see ¶75), while a smaller emitter fraction does not prevent displacement / misalignment of the electrodes relative to the contacts, which can impair the electrical properties of the cell (see ¶69). 
Because of the above, while the design requirements are different, the tradeoffs re: increase of recombination with increase of alignment tolerance are the same as those taught in Imoto, and motivate one of ordinary skill in the art to apply the teachings of Imoto to different types of solar cells.

Terminal Disclaimer
The terminal disclaimer filed on 03/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending applications 16/489663, 16/490874, and 16/489670 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dullweber, et al. "PERC+: industrial PERC solar cells with rear Al grid enabling bifaciality and reduced Al paste consumption." Progress in Photovoltaics: Research and Applications 24.12 (2016): 1487-1498, in view of Imoto, US 2013/0098434 A1, Steckemetz, et al., US 2016/0365469 A1, and Tjahjono, et al., US 2016/0005915 A1.

Claim 6. Dullweber teaches a method of preparing the bifacial P-type PERC solar cell (method of making PERC+ cell, which is a bifacial p-type PERC cell; see §2), wherein it comprises the following steps:
S101: forming a textured surface on a front surface and a rear surface of a silicon wafer, the silicon wafer is P-type silicon (forming alkaline texturization on boron-doped Cz grown silicon wafer; see Fig. 1, showing textured surface on both front surface and real surface);
S102: performing diffusion on the silicon wafer to form an N-type emitter (performing phosphorous diffusion to form emitter);
S103: removing phosphosilicate glass on the front surface and peripheral p-n junctions formed during the diffusion (phosphorous glass is removed by wet chemistry
S104: depositing an aluminum oxide film on the rear surface of the silicon wafer (depositing AlOx);
S105: depositing a silicon nitride film on the rear surface of the silicon wafer (depositing rear side SiNx);
S106: depositing a silicon nitride film on the front surface of the silicon wafer (depositing front side SiNx);
S107: performing laser grooving at the rear surface of the silicon wafer to form a laser grooving region (performing laser contact opening of rear surface passivation; this appears to be same as “grooving” described in instant specification), 
S109: forming rear aluminum grid lines by printing with aluminum paste;
S110: printing with positive electrode slurry on the front surface of the silicon wafer (printing Ag front grid using dual-printing process including forming busbars with non-fire-through Ag paste, and fingers with fire-through Ag paste);
S111: sintering the silicon wafer at a high temperature to form a rear silver electrode and a front silver electrode (front and the rear contacts are fired in a conventional belt furnace during which the Al paste locally alloys with the silicon wafer at areas where the rear passivation has been removed by laser ablation);
The bifacial P-type PERC solar cell consecutively comprises:
the rear aluminum grid lines, the rear surface passivation layer, the P-type silicon, the N-type emitter, a front surface silicon nitride film, and a front silver electrode (see Fig. 1);
The laser grooving region is formed at the rear surface passivation layer by laser grooving (see above);
The rear aluminum grid lines are connected to the p-type silicon via the laser grooving region (see Fig. 1);
Dullweber does not teach the laser grooving region consists of a plurality of sets of laser grooving units that are horizontally arranged, each of the sets of laser grooving units consists of one or more laser grooving bodies arranged horizontally; nor forming the aluminum paste in a direction perpendicular to a direction of laser grooving on the rear surface of the silicon wafer; the rear aluminum grid lines are perpendicular to the laser grooving bodies, the laser grooving region includes the plurality of sets of laser grooving units arranged horizontally; each set of the laser grooving unit includes one or more laser grooving bodies arranged horizontally, the rear aluminum grid lines are perpendicular to the laser grooving bodies, wherein each rear aluminum grid line has a width that is smaller than a length of each laser grooving body. Instead, Dullweber teaches the fingers are parallel to the LCO / laser grooving units.
Imoto teaches that in prior art solar cells, when the electrode 208 is aligned parallel to the diffusion region 206, displacement can cause the electrode to be not formed / misaligned with diffusion region 206, causing increases in resistance and decreases in conversion efficiency (see ¶¶22-24 and Fig. 9). Imoto rectifies this by having the diffusion regions 6 perpendicular to the finger electrodes 10, and longer than i.e. B > A, so that a reduction in conversion efficiency that would be caused by a displacement of a surface electrode can be prevented (see ¶34, ¶¶48-84). While Imoto teaches this for a specific type of solar cell, Imoto broadly teaches that in order to solve alignment issues, the contact areas may be aligned perpendicular to the finger electrodes (which is the same problem purported to be solved by applicants; see ¶47). Because Dullweber teaches a structure similar to Imoto’s prior art, where the electrode is aligned parallel to the LCOs / laser grooving units, one of ordinary skill in the art would understand that the problem noted by Imoto could be present in the solar cell of Dullweber, and in order to solve this problem, one of ordinary skill in the art would have Dullweber’s LCOs / laser grooving units perpendicular to the finger electrodes. One of ordinary skill in the art would also understand that Imoto’s tradeoffs of contact-resistance and surface recombination are applicable, as areas without rear surface passivation that are uncontacted would lack an Al-BSF, and thus see increased surface recombination (see Dullweber, Fig. 1).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the laser grooving region consist of a plurality of sets of laser grooving units that are horizontally arranged (units are collection of LCOs arranged horizontally, similar to Imoto’s diffusion regions 6), each of the sets of laser grooving units consists of one or more laser grooving bodies arranged horizontally (each LCO is a laser grooving body, and opening corresponding to this is formed by laser ablation of the insulating layer); forming the aluminum paste in a direction perpendicular to a direction of laser grooving on the rear surface of the silicon wafer (each LCO would be formed perpendicular to the finger electrodes, similar to Imoto’s diffusion regions 6 relative to Imoto’s finger electrodes 10); the rear aluminum grid lines are perpendicular to the laser grooving bodies (see previous), the laser grooving region includes the plurality of sets of laser grooving units arranged horizontally (see above); each set of the laser grooving unit includes one or more laser grooving bodies arranged horizontally (see above), the rear aluminum grid lines are perpendicular to the laser grooving bodies (see above), the aluminum grid lines do not completely cover or overlap with the laser grooving bodies (see above), wherein each rear aluminum grid line has a width that is smaller than a length of each laser grooving body (see Imoto, Fig. 5) in order to prevent a reduction in conversion efficiency that would be caused by a displacement of a surface electrode.
Dullweber does not explicitly teach S108: printing rear silver electrode major grid lines on the rear surface of the silicon wafer, nor the bifacial p-type PERC cell comprising a rear silver electrode; instead, Dullweber teaches printing rear aluminum electrode major grid lines (busbars) on the rear surface of the silicon wafer, nor the bifacial p-type PERC cell comprising a rear aluminum electrode.
Steckemetz teaches that rear-side contacts for bifacial PERC cells typically have aluminum paste fingers and busbars (see ¶¶4-5; N.B. Dullweber uses aluminum paste busbars and fingers). The aluminum paste has low adhesion to the rear side passivation, and thus, crack formation could occur in the current collecting rail/busbar (see ¶¶5-6). Steckemetz teaches this can be remedied by having at least one solder contact 33 for providing a defined electrical contact, for electrically connecting the cell connectors; the solder contacts may comprise silver or an alloy including silver (see ¶¶26-29 and Fig. 2). The solder contacts can be applied by screen printing (see ¶30). 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to print a rear silver electrode major grid lines on the rear surface of the silicon wafer, so as to have the bifacial p-type PERC cell comprising a rear silver electrode, in order to improve adhesion of the rear side contacts to cell connectors.
Dullweber does not teach S112: performing anti-LID annealing on the silicon wafer. However, Dullweber teaches the PERC cell is a p-type boron-doped CZ wafer (see §2).
Tjahjono teaches that for p-type boron-doped CZ wafers, oxygen impurities can, under illumination, form boron-oxygen defects which are electrically active impurities that can reduce minority carrier lifetime (see ¶¶3-11). In order to prevent this, Tjahjono teaches a method for inhibiting light-induced degradation of a photovoltaic device, which includes annealing the photovoltaic device (see ¶21 and ¶¶34-39).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform anti-LID annealing on the silicon wafer in order to inhibit light-induced degradation.
The examiner notes that the order of steps is not the same as the steps, as Dullweber teaches forming the front side electrode before the rear side electrode; however, this appears to be within the scope of the claims, as instant specification, ¶91, suggests the order of steps may be interchanged, and the claims do not positively recite 

Claim 7. Modified Dullweber teaches or suggests the method according to claim 6, wherein the method further comprises polishing the rear surface of the silicon wafer between S103 and S104 (after cleaning and alkaline texturing, a wet chemical single-sided polishing step is applied, which removes 5 μm of silicon from the rear surface).  

Claim 8. Modified Dullweber teaches or suggests the method according to claim 6, wherein each of the laser grooving bodies has a linear shape (from modification in view of Imoto, Fig. 3).

Claim 11. Modified Dullweber teaches or suggests the method according to claim 6, wherein the laser grooving units are arranged in parallel (from modification in view of Imoto, Fig. 3); in each of the laser grooving units, the laser grooving bodies are arranged side by side (from modification in view of Imoto, Fig. 3), the laser grooving bodies are on the same horizontal plane (from modification in view of Imoto, Fig. 3).

Claim 12. Modified Dullweber teaches or suggests the method according to claim 6, but not explicitly 1) wherein a spacing between two adjacent laser grooving units is 0.5-50 mm; 2) in each of the laser grooving units, a spacing between two adjacent laser 
Re: 3a), modification in view of Imoto suggests each of the laser grooving bodies has a length of three to five times the width of the electrode (see ¶56), and suggests if the highly-doped area is too large / long, recombination can occur, while at the same time having an adequate length allows contact even if displacement occurs (see ¶69). Thus, Imoto suggests the length of each of the laser grooving bodies would have been a result-effective variable, with increasing length increasing recombination, while at the same time preventing displacement. See MPEP §2144.05 II.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have each of the laser grooving bodies have a length of 300-500 µm, in order to achieve the desired balance of recombination reduction and prevention of displacement.
Re:  3b), modification in view of Imoto suggests the length X can be from 30 to 200 µm for a finger electrode width of 100 µm, and suggests if the doped area is too large / wide, recombination can occur, while at the same time having an adequate area / width allows good contact resistance (see ¶¶72-83). Thus, Imoto suggests the width of each of the laser grooving bodies would have been a result-effective variable, with increasing length increasing recombination, while at the same time preventing displacement. See MPEP §2144.05 II.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have each of the laser grooving bodies have 
Re: 2), modification in view of Imoto suggests that a crossing rate of less than or equal to 20% gives good performance comparable to parallel lines (see ¶82), and since the crossing rate is equal to the length X divided by the pitch Y, Imoto teaches a pitch Y of 150 to 1000 µm for a finger electrode width of 100 µm, although less than 20% suggests even larger spacings may be useful (see ¶¶72-83). Imoto suggests if the doped area is too large, recombination can occur, while at the same time having an adequate area allows good contact resistance (see ¶¶72-83). Thus, Imoto suggests the spacing between two adjacent laser grooving bodies in each of the laser grooving units would have been a result-effective variable, with increasing length increasing recombination, while at the same time preventing displacement. See MPEP §2144.05 II.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have, in each of the laser grooving units, a spacing between two adjacent laser grooving bodies is 0.5-50 mm, in order to achieve the desired balance of recombination reduction and contact resistance.
Re: 1), Dullweber is silent to the number of fingers, as Dullweber is silent to the pitch of the fingers, although Dullweber teaches a cell size of 156 mm x 156 mm. However, as noted above, Imoto suggests if the doped area is too large, recombination can occur, while at the same time having an adequate area allows good contact resistance (see ¶¶72-83). The same tradeoff would be applicable to the spacing of the finger electrodes. Thus, Imoto suggests the spacing between two adjacent laser grooving units would have been a result-effective variable, with increasing length 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a spacing between two adjacent laser grooving units is 0.5-50 mm, in order to achieve the desired balance of recombination reduction and contact resistance.

Claim 13. Modified Dullweber teaches or suggests the method according to claim 6, wherein each of the rear aluminum grid lines has a width of 100 µm (see §2, this falls within the claimed range of 30-500 µm).
Modified Dullweber does not teach 30-500 rear aluminum grid lines are provided, as Dullweber is silent to the pitch of the fingers, although Dullweber teaches a cell size of 156 mm x 156 mm (see §2).
However, Imoto suggests if the doped area is too large, recombination can occur, while at the same time having an adequate area allows good contact resistance (see ¶¶72-83). The same tradeoff would be applicable to the spacing of the finger electrodes. Thus, Imoto suggests the spacing between the aluminum grid lines, and therefore, the number of aluminum grid lines, would have been a result-effective variable, with increasing length increasing recombination, while at the same time preventing displacement. See MPEP §2144.05 II.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have 30-500 rear aluminum grid lines, in order to achieve the desired balance of recombination reduction and contact resistance.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ikushima, et al., JP 2005123447 A, teaches finger electrodes perpendicular to emitter regions, with emitter region spanning adjacent fingers,; because they are perpendicular, and only need to form contact at intersection, there is no need to superimpose the electrodes with high accuracy. Such a motivation could be used with Dullweber to arrive at LCO arrangement similar to instant specification, Fig. 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721